DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1, 11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (US 2004/0119209) in view of Kerr et al (US 2011/0293882).  
Claim 1 essentially requires the manufacture of a honeycomb structure via extrusion of a mixture comprising an inorganic component, a non-polar carbon chain lubricant, and an organic surfactant, wherein either/both of the lubricant and surfactant are adjusted according to the results of a rate sweep test on the batch mixture.  
Regarding the claimed inorganic component comprising one or more ceramic ingredients or ceramic-forming ingredients of claims 1 and 18, Horn teaches mixtures non-polar carbon chain lubricant of claims 1 and 20, Horn teaches the use of oils that function as extrusion aids that preferably include polyalpha olefins and C14--C24 light mineral oil (par. 21).  Regarding the organic surfactant of claims 1, 15, 16, and 19, Horn teaches the use of surfactants including C8 to C22 fatty acids, such as stearic, lauric, oleic, linoleic, and palmitoleic acids (par. 22).  Horn teaches that based on 100% of inorganic powder, the oil may be present from about 2-50% and the surfactant may be present from about 0.2-10% (par. 23).  Each of the components taught by Horn are explicitly required and serve a particular function, else they would not be discussed/required.  As such, any potential synergy that can arise from the presence of both the organic surfactant and the non-polar carbon chain lubricant would have been expected to be present in the batch mixture of Horn.  Further, the fact that each component taught by Horn is a result effective variable, in their own right, means that optimal mixtures would have been discovered through routine experimentation.  
Horn does not expressly acknowledge that the relative amounts of the non-polar carbon chain lubricant and the amount of organic surfactant in the batch mixture will affect the measured wall shear stress of the material during extrusion.  
Kerr, in a similar invention directed toward compositions for improved extrusion process quality (title), teaches that the composition of the green batch material affects the viscosity, flow and/or temperature of the batch through an extruder, and thus affects the occurrence of fast flow or swollen webs and the final shape of the ceramic green 
Regarding claims 1, 11, 13, and 14, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to optimize the composition of the green batch of Horn, inclusive of the non-polar carbon chain lubricant (note that the oils of Horn that constitute the instantly claimed lubricant are explicitly referred to as extrusion aids) and the organic surfactant, in order to achieve optimal extrusion flow characteristics, as taught by Kerr.  Such flow characteristics are considered to encompass wall shear stress and wall drag.  According to the instant Specification, the rate sweep test may be used to determine wall drag (pars. 59-60).  According to instant claims 11, 13, and 14, the rate sweep test may be used to determine/measure wall shear stress.  Kerr explicitly teaches that yield and wall shear stresses generated during extrusion of the green ceramic body can be analyzed using a specified equation, wherein the corresponding entry pressure and wall drag parameters are extracted from the equations (par. 47).  While Kerr may not explicitly cite the term “rate sweep test,” it appears that all of the same extrusion parameters, including wall drag and wall shear stress, are both known and accounted for by Kerr.  Ultimately, the Office maintains that the adjustment of the lubricant, the surfactant, or both in order to prima facie obvious.  

Response to Arguments
Applicant's arguments filed September 30, 2021 have been fully considered but they are not persuasive.  
Applicant has amended claim 1 to require that the adjustment to the amounts of either the lubricant, the organic surfactant, or both based upon the results of a rate sweep test on the batch mixture.  
Applicant has taken the position that because neither Horn nor Kerr explicitly reference a rate sweep test, such a method step must automatically be inventive over the prior art of Horn and Kerr.  The Office respectfully disagrees.  
It is noted that claims 11, 13, and 14, originally filed, already require that the amounts of lubricant and surfactant are selected “such that the batch mixture has a measured wall shear stress in a rate sweep test” of the respectively claimed amount.  
As pointed out above, the instant Specification as well as claims 11, 13, and 14 all indicate that the rate sweep test is useful for determining and measuring the wall drag and wall shear stress.  
Kerr teaches the use of an equation to analyze yield and wall shear stresses as well as wall drag.  Insomuch as this is not a “rate sweep test,” per se, it would appear to be the opposite side of the same coin.  In other words, if the same criteria is being used to modify and regulate the method of Horn, as combined with Kerr, 
Note that the claimed process does not actively and/or positively require a rate sweep test to occur, only that the amount(s) of material(s) may be adjusted based upon the findings of such a test, which, as shown above, appear to be the same findings explicitly described at least by Kerr.  If two processes were to regulate amount of material used based upon temperature, yet one process measured temperature via a standard thermometer and the other process arbitrarily measured the rate at which a cubic centimeter of ice melted, in order to determine temperature, the processes themselves would be considered relatively identical to each other, especially as the means of obtaining the temperature are not integral steps in each process.  
In the same regard, the claimed process bases the amount of material upon the results of a rate sweep test.  What are such results?  They appear to at least be inclusive of wall shear stress and wall drag, all of which are known and discussed by the prior art, of record.  
It is further noted that an actual adjustment is not necessarily required, as the results may simply indicate such.  Essentially, the claims only serve to establish the mere relationship between the results of a rate sweep test and effective amounts of materials to be extruded.  However, as pointed out, this is considered to already be realized at least according to Kerr.  Applicant has not invented the concept of a rate sweep test.  As such, a rate sweep test is considered to be conventionally known in the art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Colin W. Slifka/Primary Examiner, Art Unit 1732